PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/903,554
Filing Date: 7 Jan 2016
Appellant(s): QUERE et al.



__________________
Mark B. Wilson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 26 MAR 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08 DEC 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant provides four groups of claims with individual arguments provided for each group.  Examiner will address the arguments in like fashion.

Appellant’s first arguments are to claims rejected solely under the combination of Lai and Greshes.  Claim 1 is exemplary in these arguments, and none of Claims 2, 3, 5, 6, 8, or 9 are separately argued.
At the outset, Examiner notes Appellant’s attempt to define the ophthalmic lens of the claimed invention as a person’s existing spectacle lenses.  Examiner notes that this feature of the invention has not been claimed by Appellant.
Examiner further notes Appellant’s recitation of the definition of “ophthalmic lens”, inclusive of the concept of a finished lens.  This recitation of Appellant’s definition does not fully correspond to the specification.  At page 4 thereof, the language in the specification is “an optical lens of ophthalmic quality intended to be fitted in a frame of a pair of spectacles”.  The next sentence of the specification, “It may therefore be a question of an ophthalmic lens having the shape of the frame or of a lens still requiring edging, or even of a lens already securely fitted in the frame.”, clearly indicates that the 
Appellant argues (Pages 5-7, “Lens blanks do not have optical functionality”) that the lens blanks of Lai do not have optical functionality as required by the claimed invention and specification.  Examiner respectfully disagrees.  With reference to PG 0072 of Lai, Examiner notes that the ophthalmic lens blank selected corrects at least a portion of at least one low order aberration; with reference to PG 0037, the discussion of lens blanks includes lens blanks with positive, negative, focusing/cylindrical, or progressive addition lens power properties.  Examiner further notes PG 0080 of Lai, which in the context of discussing how to perform the invention of Lai in a preferred embodiment expressly states that the lens blank used “may itself be a lens that corrects at least a portion of the low order distortion”, calling the lens blank a lens in its own right.  In view of these teachings of Lai, Examiner respectfully maintains that the optical elements disclosed in Lai fairly read on ophthalmic lenses within the scope of Appellant’s claimed invention.
Appellant argues (Page 7, “Differences in real-world applications of the present invention and the method of Lai”) that the instant invention uses currently owned and used lenses, whereas Lai uses new lens blanks.  As discussed above, Examiner respectfully notes that the limitation wherein the lenses are owned by the wearer at the start of the process has not been claimed by Appellant.
Appellant argues (Pages 7-8, “The issue at hand is not one of sequence of events”), Appellant argues again that the instant invention uses currently owned and used lenses, whereas Lai uses new lens blanks.  As discussed above, Examiner 
Appellant argues (Page 8, “Lai in view of Greshes”) that Greshes does not correct the alleged deficiencies of Lai as argued above.  Examiner respectfully maintains, for the reasons provided above and previously, that the alleged deficiencies of Lai are in fact properly taught by Lai, and therefore Greshes is not required to address them further.

Appellant’s second argument is to claims rejected under the combination of Lai, Greshes, and DE ‘377, comprising Claims 4 and 17.
Appellant argues (Pages 8-9) that DE ‘377 does not correct the alleged deficiencies of Lai / Greshes as argued above.  Examiner respectfully maintains, for the reasons provided above and previously, that the alleged deficiencies of Lai / Greshes are in fact properly taught by Lai /Greshes, and therefore DE ‘377 is not required to address them further.

Appellant’s third argument is to claims rejected under the combination of Lai, Greshes, and EP ‘760, comprising Claims 7 and 11.
Appellant argues (Pages 9-10) that incorporating the lenses of EP ‘760 into the additive manufacturing method of Lai would modify the 3D-printing principle of operation of Lai, and is therefore improper.  Examiner notes that the rejection at issue prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330; MPEP 2144.04(IV)C.  Therefore, Examiner maintains that choosing to adhere the lens to a frame before applying further adhesive material is fairly held to render obvious performing the additive manufacturing process of Lai to lenses that are already secured to the frame.  Examiner notes that the material deposited by Lai is expressly contemplated, in certain modes, to permanently adhere to the lens substrate, as disclosed at e.g. PG 0069 of Lai.
Appellant further argues (Pages 9-10) that EP ‘760 teaches adapting the shape of the lenses to facilitate fitting of the lenses to a frame, which would teach away from the claimed invention of Claims 7 and 11.  As regards Claim 11, Examiner notes that the claim only requires that after the additive manufacturing process, the outline of at least one optical element is substantially equal to an outline configured to be inserted into a predetermined frame.  This does not require that the additive manufacturing take place on lenses that are already provided in an existing or predetermined frame.  As regards Claim 7, PG 0025 of EP ‘760 (which reads on post-adhesion shape alteration) is both optional (“The shape of such a lens can be adapted afterward to fit in a spectacle frame”, emphasis by Examiner) and discloses a series of process steps for the manufacture of a spectacle lens (the lens parts are selected, oriented, adhered, and shaped to form an optical lens).  It is well settled that the selection of any order of performing process steps prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330; MPEP 2144.04(IV)C.  Therefore, e.g. choosing to shape the lens parts prior to adhering the lens parts to fitting them into a frame and adding adhesive to join them together (as per e.g. PG 0042 of EP ‘760) is held to read on Claim 7 as presented.

Appellant’s fourth argument is to claims rejected under the combination of Lai, Greshes, and Divo, comprising Claims 10 and 12.
Appellant argues (Page 10) that Divo does not correct the alleged deficiencies of Lai / Greshes as argued above.  Examiner respectfully maintains, for the reasons provided above and previously, that the alleged deficiencies of Lai / Greshes are in fact properly taught by Lai /Greshes, and therefore Divo is not required to address them further.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL G MILLER/Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712     
                                                                                                                                                                                                   /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45